—Order, Supreme Court, Bronx County (Howard Silver, J.), entered on or about October 23, 1992, which, inter alia, denied plaintiffs’ motion for leave to serve a late notice of claim upon the New York City Health and Hospitals Corporation, and granted defendants’ cross motion to dismiss the complaint as against Dr. Carole Wilson, unanimously affirmed, without costs. Appeal from decision of the same court and Justice, dated September 8, 1992, unanimously dismissed as one taken from a nonappealable paper, without costs.
The IAS Court did not abuse its discretion in denying the infant plaintiff leave to serve a late notice of claim (see, Cohen v Pearl Riv. Union Free School Dist., 51 NY2d 256, 265-266), the record being clear that plaintiffs’ attorney was well aware that the clinic in which Dr. Wilson worked was associated with Harlem Hospital and therefore part of the Health and Hospitals Corporation, and otherwise bereft of a reasonable excuse for the nearly three-year delay in seeking such leave. Concur — Carro, J. P., Wallach, Asch and Nardelli, JJ.